Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 16, 2019

                                             No. 04-19-00376-CR

                IN RE STATE OF TEXAS, ex. rel. Todd Durden, County Attorney

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        On July 24, 2019, this court issued an opinion conditionally granting in part, denying in
part, and dismissing as moot in part relator’s petition for writ of mandamus. On August 7, 2019,
relator filed a Motion for Rehearing. After considering the arguments raised by relator, the
motion is hereby DENIED.

           It is so ORDERED on August 16, 2019.

                                                                        PER CURIAM


           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause Nos. 10005CR, et al., styled The State of Texas v. Maria Villarreal Cervantes,
et al., pending in the County Court, Kinney County, Texas. The Honorable James T. Shahan and the Honorable
Enrique Fernandez are the respondents.